Citation Nr: 0817321	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-38 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had World War II service and was a prisoner of 
war (POW) from April 1942 to December 1942.  He died in 
January 1989.  The appellant is advancing her appeal as the 
veteran's widow.   


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
May 2006.  A statement of the case was issued in August 2006, 
and a substantive appeal was received in December 2006.  

The appellant was scheduled to testify at a Board hearing in 
May 2008.  However, the appellant failed to appear.  


FINDINGS OF FACT

1.  The veteran died in January 1989; the death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest with Koch's pulmonary disease as the underlying cause.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The disabilities that caused the veteran's death were not 
manifested during the veteran's military service or for many 
years thereafter, nor were they otherwise causally related to 
the veteran's service or to a service-connected disability.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2005 and October 2005.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the
claim.  

The Board notes that the October 2005 letter provided the 
appellant with notice of the requirements of a claim for 
dependency and indemnity compensation (DIC) as outlined in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).   

The RO also provided the appellant with notice in December 
2007, subsequent to the initial adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  

While the December 2007 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  There was no 
subsequent readjudication of the claim, but in view of the 
fact that the claim of entitlement to service connection for 
the cause of the veteran's death, no disability rating or 
effective date will be assigned.  The appellant has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained a letter from the veteran's private physician 
and the veteran's death certificate; and assisted the 
appellant in obtaining evidence.  Although a VA examiner has 
not reviewed the claim, as will be discussed below, the 
evidence of record does not contain competent evidence that 
the cause of death manifested in service or within the 
presumptive periods; thus, a medical examination is not 
necessary to decide the claim.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  
  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant is claiming service connection for the cause of 
the veteran's death.  A copy of the veteran's death 
certificate listed the immediate cause of death as 
cardiorespiratory arrest with Koch's pulmonary disease as the 
underlying cause.  At the time of his death in January 1989, 
service connection was not in effect for any disability.  And 
the Board notes that while the veteran's December 1988 letter 
was received in January 1989, there was no adjudication of 
his service-connection claims (for tuberculosis, dysentery, 
malaria and rheumatism) since the veteran's death occurred 10 
days before receipt of his claims.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service; and active tuberculosis is 
presumed to have been incurred in service if manifest to a 
compensable degree within three years of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to former POWs, 38 C.F.R. § 3.309(c) provides:

Diseases specific as to former prisoners of war.  (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis). Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  Stroke and its complications.

(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Avitaminosis.  Beriberi (including beriberi 
heart disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.

The Board notes that service medical records are negative for 
medical findings of cardiovascular disease and for 
respiratory disease.  In an October 1945 affidavit, when 
asked to illnesses incurred, the veteran provided no 
response.  A February 1946 discharge examination shows that 
the veteran's chest was deemed healthy, and that his 
cardiovascular system and lungs were clinically evaluated as 
normal; and there was no indication of Koch's pulmonary 
disease.  Additionally, a March 1946 affidavit signed by the 
veteran reveals that when the veteran was asked if there were 
any illness incurred from December 1941, he responded 
"none."  

Regarding post service treatment, an authorization and 
consent to release information to the VA that was received in 
September 2005 reveals that the veteran received medical 
treatment from Coron District Hospital in Coron, Palawan, 
Philippines.  While a November 2005 letter from Edgar P. 
Flores, M.D., M.H.A. from Coron District Hospital has been 
provided, no medical records from Coron District Hospital 
have been provided.  

Other than the veteran's death certificate that lists the 
immediate cause of death as cardiorespiratory arrest, there 
are no post-service medical records reflecting treatment for 
cardiovascular disease.  Consequently, the one year 
presumption of incurrence in service is not for application.  

Regarding the veteran's Koch's disease, in the aforementioned 
November 2005 letter from Dr. Flores, it was noted that the 
veteran's daughter informed him that the veteran had been 
taking anti-tuberculosis drug prior to his death.  Based on 
the evidence of record, it is not clear when the veteran had 
been first diagnosed with tuberculosis.  In the previously 
mentioned authorization and consent to release information to 
the VA that was received in September 2005, however, the 
appellant noted that the veteran received treatment for 
Koch's pulmonary disease in 1989, which is approximately 47 
years after service.  This lengthy period without treatment 
after service suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Further, the evidence does not suggest that 
tuberculosis was manifested three years after discharge from 
service to warrant a presumption.    

The Board recognizes the veteran's prisoner of war status, 
however, cardiovascular disease and Koch's disease are not 
disabilities recognized under the provisions of 38 C.F.R. 
§ 3.309(c).  Thus, the appellant is not entitled to benefits 
according the veteran's POW status since cardiovascular 
disease and Koch's disease are not diseases subject to 
presumptive service connection.  

The Board acknowledges the appellant's notice of disagreement 
received in May 2006 in which she stated that as a POW, the 
veteran had swelling of the body, beriberi, rheumatism, and 
sclerotic heart disease.  The Board notes that there is no 
medical evidence of record reflecting treatment for swelling 
of the body,  rheumatism, and sclerotic heart disease.  And 
while beriberi is a disability recognized under the 
provisions of 38 C.F.R. § 3.309(c) for POW's, there is also 
no medical evidence of record showing that the veteran had 
any complaints of, treatments for, and diagnosis of beriberi.  
The Board additionally notes that although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

Overall, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107 (West 2002).


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


